Citation Nr: 0522171	
Decision Date: 08/15/05    Archive Date: 08/25/05

DOCKET NO.  02-00 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating greater than 10 percent for 
residuals of left inguinal hernia repair. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C Fetty, Counsel

INTRODUCTION

The veteran had honorable active service from January 1997 to 
January 2000.

This appeal arises from a February 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee, that in pertinent part granted 
entitlement to service connection for left inguinal hernia 
and assigned a noncompensable rating.  The veteran has 
appealed to the Board of Veterans' Appeals (Board) for a 
compensable rating.

In January 2003, the Board remanded the case to the RO for 
additional development.  In a January 2005 decision, the RO 
granted a 10 percent rating for the entire appeal period.  

In cases such as this where the veteran has appealed the 
initial rating assigned, the Board must distinguish the claim 
from one for an increased rating.  The Board has thus 
recharacterized the issue shown on page 1 to reflect the 
veteran's dissatisfaction with the initial rating assigned by 
the RO.  See Fenderson v. West, 12 Vet. App. 119, 126-7 
(1999).  

During the appeal period, the claims file was transferred to 
the Philadelphia Regional Office and Insurance Center.  


FINDINGS OF FACT

1.  The service-connected residuals of left inguinal hernia 
repair are manifested by a superficial, tender, postoperative 
scar, by mesh and plug placement, and by deep inguinal pain 
that impairs daily activities. 

2.  There is no evidence of recurrent inguinal hernia.  



CONCLUSIONS OF LAW

1.  The criteria for a schedular rating higher than 10 
percent for left inguinal hernia scar are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 
4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7804 (2004).

2.  The criteria for a separate schedular 10 percent rating 
for damage to deeper tissue due to left inguinal mesh and 
plug placement are met for the entire appeal period.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 
4.7, 4.10, 4.114, Diagnostic Code 7301 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA redefined VA's duty to assist and enhanced VA's duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
(2004).

Under the VCAA, VA has a duty to tell a claimant what 
evidence is needed to substantiate a claim, what evidence the 
claimant is responsible for obtaining and what evidence VA 
will undertake to obtain.  38 U.S.C.A. § 5103(a) (West 2002).  
VA has also undertaken to tell claimants to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b) (2004).  

VA notified the veteran of the information and evidence 
needed to substantiate his claim.  The RO provided a rating 
decision, a statement of the case, supplemental statements of 
the case, and a VCAA notice letter sent in February 2004.  
The VCAA letter also told the veteran what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  

The February 2004 letter specifically told him to submit 
relevant evidence in his possession.  The Board provided 
additional information in its remand.  These documents 
provided notice of the law and governing regulations as well 
as the reasons for the determination made regarding his 
claim.  They notified him of the evidence needed to support 
the claim.  

VA has also provided required assistance in substantiating 
the claim by providing examinations, and obtaining all 
evidence adequately identified by the veteran or the record.  
38 U.S.C.A. § 5103A(b)-(d) (West 2002).

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claim.  VA examination 
reports are associated with the claims file.  All identified 
evidence has been accounted for and the veteran's 
representative has submitted written argument.  

The record shows that VA provided some required notice after 
the initial adverse decision on his claim.  VA should 
generally provide this notice prior to the initial adverse 
decision.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 
(2004).  Delayed notice is, however, generally not 
prejudicial to a claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  A sufficient remedy for deficient notice is 
provided if the Board ensures that the correct notice is 
ultimately provided by remanding the case.  Id.  The Board 
provided this remedy through its November 2003 remand.


Background

The veteran's service medical records (SMRs) reflect that he 
underwent a left inguinal hernia repair during active 
service.  He applied for service connection prior to 
separation from active military service.  

In a February 2000 rating decision, the RO granted service 
connection for left inguinal hernia repair and assigned a 
noncompensable rating under Diagnostic Code 7805, effective 
January 8, 2000.

A June 2000 VA compensation examination report reflects that 
the veteran reported a "picking" at the inguinal hernia 
scar site, which he believed was caused by mesh fabric 
implanted during surgery.  He reported a sharp needle-
sticking sensation, especially when bending down.  He 
reported that the hernia popped during various activities, 
and that he felt a prominence in the scrotum.  

The physician noted a well-healed left inguinal scar that 
felt soft.  There was a firmness felt in subcutaneous tissue, 
especially at the lateral end, which felt like mesh and plugs 
placed during surgery.  Deep palpation produced a needle-
picking sensation.  The scrotum was normal.

In a November 2001 rating decision, the RO continued a 
noncompensable rating for residuals of inguinal hernia, but 
recoded the disability under Diagnostic Code 7338-7804.

VA outpatient treatment reports reflect that the veteran 
complained of inguinal pain at various times.  In April 2000, 
he reported that the mesh was "picking" and that he could 
not lift a heavy object. 

In March 2003, the veteran reported sharp left inguinal 
hernia pains of 7-level intensity.  No hernia was noted nor, 
did straining produce tenderness.  

An April 2003 VA consultation report reflects complaint of 
pain at the left inguinal hernia site when lifting or 
straining.  The physician found no evidence of a recurring 
hernia, but did palpate the mesh and stated that tenderness 
could not be pinpointed in a definite area.  No tenderness 
was noted during straining.  

In November 2003, the Board remanded the case for additional 
development.  

In March 2004, the veteran reported that inguinal hernia pain 
interfered with work and other activities.  

An October 2004 VA scars compensation examination report 
reflects that the dermatologist reviewed the claims file.  
The veteran reported that the scar had bothered him ever 
since the surgery.  Working caused a constant pulling 
sensation and tenderness in the scar area.  Pressure on the 
inguinal area caused pain, numbness, and tingling.  

The VA physician felt that the veteran was reporting both 
superficial symptoms and deeper symptoms beyond the scope of 
a dermatology examination.  The veteran took ibuprofen orally 
and used lidocaine and capsaicin ointments occasionally.  The 
physician described the left inguinal scar as 6 inches by 1 
inch, hypopigmented, linear, horizontal, slightly depressed 
but not bound down, and causing slight disfigurement.  No 
functional problem was visible, but there was pain, numbness, 
and tingling associated with the scar.  The scar was stable, 
but symptomatic.  

An October 2004 VA compensation and pension note reflects 
that a staff surgeon evaluated the veteran's complaint of 
tightness and burning in the left inguinal area.  The surgeon 
noted an 8-cm scar with firmness at one end, possibly a mesh.  
Overlying this was a tender area 2-cm long.  No recurring 
hernia was evident.  Sensation was normal throughout the 
area.  The diagnoses were status post repair of left inguinal 
hernia with mesh and plug with discomfort and pain at the 
operative site causing impairment of daily activities; no 
evidence of recurrent inguinal hernia.  

In an April 2005 rating decision, the RO granted a 10 percent 
rating for residuals of left inguinal hernia repair for the 
entire appeal period.  


Disability Ratings

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Where 
there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records. 
38 C.F.R. § 4.2.  

In cases such as this where the veteran has appealed the 
initial rating assigned after service connection is 
established, the Board considers the initial rating from the 
initial effective date forward, rather than treating the 
claim as one for an increased rating.  Fenderson v. West, 
12 Vet. App. 119, 126-7 (1999).  

The residuals of left inguinal hernia repair have been rated 
10 percent disabling for the entire appeal period under 
Diagnostic Code 7338-7804.  

Under Diagnostic Code 7338, a noncompensable evaluation is 
warranted for a small reducible inguinal hernia; for one that 
is without true hernia protrusion; and, for any preoperative 
inguinal hernia that is remediable.  A 10 percent evaluation 
is appropriate for a recurrent postoperative hernia that is 
readily reducible and well supported by a truss or belt.  A 
30 percent evaluation is warranted for a small recurrent 
postoperative hernia, or an un-operated irremediable hernia, 
that is not well supported by truss, or is not readily 
reducible.  A 60 percent evaluation is appropriate for a 
large postoperative recurrent hernia that is considered 
inoperable, that is not well supported under ordinary 
conditions, and that is not readily reducible.  When there 
are bilateral inguinal hernias and both are compensable, the 
more severely disabling hernia is evaluated and 10 percent is 
added for the second hernia.  38 C.F.R. § 4.114, Code 7338 
(2004).  

Under the revised rating schedule, the provisions of 
Diagnostic Code 7338 did not change.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (effective July 2, 2001).  

The prior provisions of Diagnostic Code 7804, provide a 10 
percent rating for superficial scars that are tender and 
painful on objective demonstration.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2002) (effective prior to August 30, 
2002).

The revised rating schedule did not substantively change the 
provisions of Diagnostic Code 7804.  A superficial scar that 
is painful on examination warrants a 10 percent rating.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (2004) (effective 
August 30, 2002).  

The service-connected residuals of left inguinal hernia 
repair are manifested by both superficial scar symptoms and 
deeper symptoms.  The left inguinal scar is 6 inches by 1 
inch, hypopigmented, linear, horizontal, slightly depressed 
but not bound down, and causes slight disfigurement.  The 
scar is stable, but symptomatic.  Mesh and plug placement 
cause deeper inguinal pain, which impairs daily activities.  
The veteran has reported "picking" at the inguinal hernia 
scar site, a sharp needle-sticking sensation, especially when 
bending down, and a constant pulling sensation.  There is no 
evidence of recurrent inguinal hernia.  

Comparing the superficial scar manifestations to the rating 
criteria of Diagnostic Code 7804, the criteria for a 10 
percent rating are more nearly approximated on the basis of a 
scar shown to be tender by objective and subjective evidence.  
Thus, the Board need not discuss the rating for the 
symptomatic scar, as the RO has already granted a 10 percent 
rating under Diagnostic Code 7804, and no higher rating is 
offered under Diagnostic Code 7804.  

Diagnostic Code 7805 states that a scar may be rated on 
limitation of function of part affected.  The rating schedule 
does not forbid assignment of separate ratings under 
Diagnostic Code 7804 and 7805.  

In Esteban v. Brown, 6 Vet. App. 259, 261 (1994), the Court 
permitted three separate evaluations for separate 
disabilities arising from a bone fracture on the right side 
of the face.  The disabilities included scar pain, scar 
disfigurement, and underlying muscle impairment resulting in 
mastication problems.  The Board had concluded that a 10 
percent rating was warranted under any of three diagnostic 
codes, but refused to grant separate ratings for each code.  
The Court stressed that if none of the three diagnostic codes 
forbade separate ratings, VA must rate the disabilities 
separately, if they do not constitute the same disability or 
same manifestation under 38 C.F.R. § 4.14.  See Brady v. 
Brown, 4 Vet. App. 203 (1993).  The Court held that, as a 
matter of law, the veteran was entitled to combine a 10 
percent rating for disfigurement, a 10 percent rating for 
tender and painful scars, and a 10 percent rating for muscle 
injury.  

Applying these tenets to the instant case, the Board finds 
that the veteran is entitled to a separate 10 percent rating 
for functional impairment caused by mesh and plug placement.  
These were noted to be deeper symptoms and were clearly set 
apart from the scar symptoms by a VA dermatologist in October 
2004.  Thus, they do not constitute the same disability or 
same manifestation.  

The manifestations of deeper inguinal problems due not more 
nearly approximate the criteria for a 10 percent rating under 
Diagnostic Code 7338, chiefly because the hernia has not 
recurred.  However, the rating criteria listed at Diagnostic 
Code 7338 are silent for mesh and plug pain and deeper 
pulling sensations.  

Inguinal hernias involve a defect at the base of the 
peritoneum.  Dorland's Illustrated Medical Dictionary 757 
(28th ed. 1994).  The mesh and plug are placed in this area.  
Diagnostic Code 7301, under which adhesions of the peritoneum 
are rated, offers a 10 percent rating for pulling pain on 
attempting work or aggravated movements of the body.  

Because there is objective evidence of pulling pain on 
attempting work, which is aggravated by movements of the 
body, and which has been specifically set apart from scar 
pain by competent medical evidence, and because this 
manifestation more nearly approximates the criteria for a 10 
percent rating under Diagnostic Code 7301, the Board 
therefore grants a separate 10 percent rating under 
Diagnostic Code 7301, for the entire appeal period.  

The next higher rating under Diagnostic Code 7301 requires 
moderately severe disability with partial obstruction of the 
peritoneum.  There is no evidence of such an obstruction in 
this case.  Therefore, a rating in excess of 10 percent is 
not warranted for any part of the appeal period.

The provisions of 38 C.F.R. § 3.321(b) (2004) provide that 
where the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the veteran for his service-connected 
disability, an extra-schedular evaluation will be assigned.  

Where the veteran has alleged or asserted that the schedular 
rating is inadequate or where the evidence shows exceptional 
or unusual circumstances, the Board must specifically 
adjudicate the issue of whether an extraschedular rating is 
appropriate, and if there is enough such evidence, the Board 
must direct that the matter be referred to the VA Central 
Office for consideration.  If the matter is not referred, the 
Board must provide adequate reasons and bases for its 
decision to not so refer it.  Colayong v. West 12 Vet. App.  
524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

The veteran has alleged that his disability causes difficulty 
at work and at other activities; however, he has not reported 
any specific loss of income or employment opportunities.  The 
evaluation under Diagnostic Code 7301 contemplates pain on 
attempting work.  The veteran has no alleged marked 
interference with employment; frequent periods of 
hospitalization or other facts that tend to render 
impractical the application of the rating schedule.  In the 
absence of such factors, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
157, 158-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash, 8 Vet. App. at 227.  See also VAOPGCPREC. 6-96. 

The weight of the evidence is against a grant of ratings in 
excess of 10 percent for the hernia repair scar, and 10 
percent for impairment caused by mesh and plug placement as 
residuals of inguinal hernia repair.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 4.3, 4.7, 4.21 (2004).


ORDER

Entitlement to an initial rating higher than 10 percent for a 
symptomatic postoperative scar as a residual of inguinal 
hernia repair is denied.  

Entitlement to a separate 10 percent rating for impairment 
caused by mesh and plug placement as residuals of inguinal 
hernia repair, is granted, effective January 8, 2000.  



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


